Citation Nr: 1236376	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD) and/or shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that, in part, denied service connection for erectile dysfunction.  The Veteran appealed that decision and the case was referred to the Board for appellate review. 

In February 2009 the Board issued a decision regarding the Veteran's claim for an increased rating for his service-connected left shoulder disorder and remanded the issue of entitlement to service connection for erectile dysfunction for further development.  The Board again remanded the erectile dysfunction issue in January 2011.  Unfortunately, that issue still requires further development.

In October 2010 and May 2012 correspondence the Veteran raised the issue of entitlement to service connection for Crohn's disease and in May 2012 correspondence the Veteran appears to have raised the issue of entitlement to an increased rating for his service-connected left shoulder disorder.  Furthermore, in a May 2012 Informal Hearing Presentation the Veteran's representative raised the issues of entitlement to service connection for diabetes and gastroesophageal reflux disease (GERD).  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this case was last remanded in January 2011, the Board directed the RO to schedule the Veteran for an appropriate VA examination.  The Board asked the examiner to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's erectile dysfunction is due to or the result of service or any event or injury inservice.   Additionally, the examiner was asked to provide an opinion as to whether it is at least as likely as not that the erectile dysfunction was caused by or aggravated by one of the Veteran's service-connected disorders, including his PTSD.  

While the Veteran was afforded a VA genitourinary examination in February 2011, the examiner did not provide the opinion requested by Board in the prior remand.  Specifically, the examiner did not respond to the question asking whether it was at least as likely as not that the Veteran's erectile dysfunction was caused by or aggravated by a service-connected disorder, including PTSD.  Instead, the examiner diagnosed erectile dysfunction, onset many years prior to diabetes and not secondary to diabetes.  Due to the Veteran's self report that the onset of this condition was 10 years earlier, the examiner opined that it was most likely secondary to normal changes or aging, and not likely, less than 50/50 probability that the condition was secondary to any of the Veteran's reported "back issues." 

Significantly, in an April 2012 memorandum entitled "Reconsideration of (B2) Benefit Entitlement Systematic Technical Accuracy Review (STAR) Error" the inadequacy of the February 2011 VA genitourinary examination was noted and it was indicated that the examination report should have been returned to the VA examiner for the required medical opinion.  The Board agrees.  A new examination and request for opinion are in order.

In a December 2010 Informal Hearing Presentation, the Veteran's representative raised another argument.  The representative wrote that the Veteran's service-connected shell fragment wounds resulted in an infection in his esophagus which resulted in a tumor on the Veteran's penis which was removed and which left a permanent bend in the Veteran's penis.  As such, it appears that it will also be necessary to seek a medical opinion regarding whether the Veteran's erectile dysfunction is secondary to or aggravated by his service-connected shell fragment wounds.    

The Board finds that compliance with the January 2011 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Therefore, on remand, the examiner who provided the February 2011 VA genitourinary examiner should be given the opportunity to supplement his/her report and opine whether the Veteran's erectile dysfunction is directly related to his military service, and give an opinion as to whether the Veteran's erectile dysfunction is secondary to or aggravated by the Veteran's service-connected PTSD and/or the shell fragment wounds, as alleged by the Veteran's representative in the December 2010 Informal Hearing Presentation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the Board notes that in February 2009 the Board remanded the case so that the RO could obtain private treatment records including those identified by the Veteran in a March 2004 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  Significantly, this form notes that the Veteran was seeking medical treatment from Dr. N.G., Dr. S.K., and Dr. K.K.  In response to the February 2009 remand the Veteran submitted a new VA Form 21-4142 for Dr. N.G. in March 2009 and in August 2009 the RO requested the applicable records from Dr. N.G.  No response was received.  Subsequently, in July 2010 correspondence the Veteran stated that he was totally disabled due to his PTSD and requested that the RO send him a copy of his previously submitted VA Form 21-4142 so that he could use the information on the previously submitted form to assist him in sending the RO an updated VA Form 21-4142.  Notably, the RO did not respond to this request and the RO has not yet requested records from either Dr. S.K. or Dr. K.K.  Furthermore, the Veteran contends that the RO used an incorrect name for Dr. N.G. when they requested the records in August 2009.    

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his erectile dysfunction or claimed penile deformity, including any private providers, to specifically include records from Dr. N.G., Dr. S.K., and Dr. K.K.  Specifically, the RO should include a copy of the March 2004 VA Form 21-4142 submitted by the Veteran, as was requested by the Veteran in July 2010 correspondence.  After securing any necessary release, such records should be requested and all records which are not duplicates should then be associated with the claims file.

2. Ask the February 2011 VA genitourinary examiner to supplement his/her report and specifically address the following questions:

A.  Did the Veteran's erectile dysfunction have its onset in service; or, is it otherwise related to the Veteran's active military service?

B.  Did the pathology, symptoms and signs of the Veteran's service-connected PTSD and/or shell fragment wounds cause the Veteran to develop erectile dysfunction?

C.  Did the pathology, symptoms and signs of the Veteran's connected PTSD and/or shell fragment wounds cause an aggravation (permanent worsening) of his erectile dysfunction beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his erectile dysfunction which establish: (i) the baseline level of severity of his erectile dysfunction before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his erectile dysfunction; and (ii) the current level of severity of his erectile dysfunction at (or after) the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his clinical experience, medical expertise, and sound medical principles.

If the February 2011 VA genitourinary examiner is unable to complete this request, then direct a new examiner to review the claims file and provide an opinion as set forth above.

3. After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


